Exhibit 10.1
First Amendment to Note Purchase Agreement
This First Amendment to Note Purchase Agreement (this “First Amendment”) dated
as of June 30, 2020 is between Ross Stores, Inc., a Delaware corporation (the
“Company”), and each of the institutions that is a signatory to this First
Amendment (collectively, the “Required Holders”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed thereto in the
Note Purchase Agreement (as defined below).
W I T N E S S E T H
Whereas, the Company and the institutional investors named therein have
heretofore entered into a Note Purchase Agreement dated as of October 17, 2006
(the “Note Purchase Agreement”), relating to issue and sale by the Company of
its (a) $85,000,000 aggregate principal amount of its 6.38% Series A Senior
Notes due 2018 the (“Series A Notes”) and (b) $65,000,000 aggregate principal
amount of its 6.53% Series B Senior Notes due 2021 (“Series B Notes” and,
collectively with the Series A Notes, the “Notes”). The Series A Notes are no
longer outstanding. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Note Purchase Agreement.
Whereas, the Company and the Required Holders have agreed to make certain
amendments to the Note Purchase Agreement as hereinafter set forth.
Whereas, all requirements of law have been fully complied with and all other
acts and things necessary to make this First Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3
hereof, and for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
Section 1. Amendments to Note Purchase Agreement.
Section 1.1. Section 10.1 of the Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows: 
“Section 10.1.  Consolidated Adjusted Debt to EBITDAR Ratio. After the First
Amendment Effective Date, the Company shall not permit the ratio of Consolidated
Adjusted Debt to EBITDAR, as of the last day of any fiscal quarter set forth
below, calculated for the four consecutive fiscal quarters then ending, to be
greater than the ratio set forth below opposite such period:





--------------------------------------------------------------------------------




Four Fiscal Quarters EndingMaximum Consolidated Adjusted Debt to EBITDAR Ratio


Prior to January 30, 2021
No maximum ratio


January 30, 2021 and each fiscal quarter thereafter
                          4.50:1.00

Section 1.2. Section 10.2 of the Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows: 
“Section 10.2.  Minimum Liquidity. The Company shall not, at any time (a) from
the First Amendment Effective Date through the date that is the later of (i) the
termination of the 364-Day Credit Facility and (ii) date of delivery of the
Compliance Certificate for the fiscal quarter ending January 30, 2021,
demonstrating compliance with the Consolidated Adjusted Debt to EBITDAR Ratio,
permit the sum of (x) the Excess Availability plus (y) Qualified Cash to be less
than $800,000,000 and (b) thereafter, permit the sum of (x) the Excess
Availability plus (y) Qualified Cash to be less than $500,000,000.”
Section 1.3. Exhibit 7.2 of the Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as set forth on Exhibit 7.2 to this
First Amendment.
Section 1.4. Section 9.6 of the Note Purchase Agreement shall be and is hereby
amended by changing the reference to “the Bank Credit Agreement” contained
therein to “any Material Credit Facility”.
Section 1.5. Section 9.7 of the Note Purchase Agreement shall be and is hereby
amended by changing each reference to “the Bank Credit Agreement” contained
therein to “any Material Credit Facility”.
Section 1.6. Section 10.4(l) of the Note Purchase Agreement shall be and is
hereby amended and restated in its entirety to read as follows:
        (l) Liens securing charges or obligations of the Company and its
Subsidiaries; provided that the sum of (i) Restricted Investments, and (ii) the
aggregate principal amount of obligations secured by Liens (other than Liens
permitted under paragraphs (a) through (k) of this Section 10.4) shall not
exceed 15% of Consolidated Total Assets, provided, however, that with respect to
purchase money liens securing the purchase price of capital assets (including
rights of lessors under Capital Leases), (i) each such Lien is given solely to
secure the purchase price of, or the lease obligations relating to, such asset,
does not extend to any
-2-

--------------------------------------------------------------------------------



other property, and is given at the time or within 30 days of the acquisition of
such asset and (ii) the Debt secured thereby does not exceed the lesser of the
cost of such asset or its fair market value at the time such Lien attaches, and
provided further that, notwithstanding the foregoing, the Company shall not, and
shall not permit any of its Subsidiaries to, secure pursuant to this clause (l)
any Debt outstanding under or pursuant to any Material Credit Facility unless
and until the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Debt pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form and opinions of counsel to the Company and/or any such Subsidiary, as the
case may be, from counsel that is reasonably acceptable to the Required Holders.
Section 1.7. Section 10 of the Note Purchase Agreement shall be and is hereby
amended by adding a new Section 10.9 thereto to read as follows:
Section 10.9. Most Favored Lender Status. From and after the First Amendment
Effective Date (a) if at any time a Material Credit Facility contains any
covenant, event of default, provision or agreement that limits (i) the
indebtedness or leverage of the Company or any Subsidiary (including without
limitation Section 7.01 of the Bank Credit Agreement or Section 7.01 of the
364-Day Credit Facility) or (ii) the amount of capital stock or equity interests
that the Company may buy-back or repurchase (including without limitation
Section 7.09 of the 364-Day Credit Facility) that is more favorable to the
lenders under such Material Credit Facility than the covenants, definitions
and/or defaults contained in this Agreement (any such provision (including any
necessary definition), a “More Favorable Covenant”), then the Company shall
provide a Most Favored Lender Notice in respect of such More Favorable Covenant.
Unless waived in writing by the Required Holders within 15 days after each
holder’s receipt of such notice, such More Favorable Covenant shall be deemed
automatically incorporated by reference into this Agreement, mutatis mutandis,
as if set forth in full herein, effective as of the date when such More
Favorable Covenant shall have become effective under such Material Credit
Facility. Thereafter, upon the request of any holder of a Note, the Company
will, at their expense, enter into any additional agreement or amendment to this
Agreement reasonably requested by such holder evidencing any of the foregoing.
For purposes of clarification, Section 7.01 of the Bank Credit Agreement and
Sections 7.01 and 7.09 of the 364-Day Credit Facility shall be automatically
incorporated by reference into Section 10 on the First Amendment Effective Date.
-3-

--------------------------------------------------------------------------------



        (b) Any More Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) pursuant to this Section 10.9
(i) shall be deemed automatically amended herein to reflect any subsequent
amendments made to such More Favorable Covenant under the applicable Material
Credit Facility; provided that, if a Default or an Event of Default then exists
and the amendment of such More Favorable Covenant would make such covenant less
restrictive on the Company, such Incorporated Covenant shall only be deemed
automatically amended at such time, if it should occur, when such Default or
Event of Default no longer exists and (ii) shall be deemed automatically deleted
from this Agreement the earlier of (x) at such time as such More Favorable
Covenant is deleted or otherwise removed from the applicable Material Credit
Facility, or (y) such applicable Material Credit Facility ceases to be a
Material Credit Facility or shall be terminated; provided that, if a Default or
an Event of Default then exists, such Incorporated Covenant shall only be deemed
automatically deleted from this Agreement at such time, if it should occur, when
such Default or Event of Default no longer exists; provided further, however,
that if any fee or other consideration shall be given to the lenders under such
Material Credit Facility for such amendment or deletion, the equivalent of such
fee or other consideration shall be given, pro rata, to the holders of the
Notes.
        (c) “Most Favored Lender Notice” means, in respect of any More Favorable
Covenant, a written notice to each of the holders of the Notes delivered
promptly, and in any event within twenty Business Days after the inclusion of
such More Favorable Covenant in any Material Credit Facility (including by way
of amendment or other modification of any existing provision thereof) from a
Responsible Officer referring to the provisions of this Section 10.9 and setting
forth a reasonably detailed description of such More Favorable Covenant
(including any defined terms used therein) and related explanatory calculations,
as applicable.
        (d) Notwithstanding the foregoing, no covenant, definition or default
expressly set forth in this Agreement as of the date of this Agreement (or
incorporated into this Agreement by an amendment or modification to this
Agreement other than pursuant to this Section 10.9) shall be deemed to be
amended or deleted in any respect by virtue of the provisions of this
Section 10.9.
Section 1.8. Schedule B of the Note Purchase Agreement shall be and is hereby
amended by adding the following new definitions in alphabetical order to
Schedule B of the Note Purchase Agreement to read as follows:
-4-

--------------------------------------------------------------------------------



“‘364-Day Credit Facility’ means the 364-Day Credit Agreement, dated as of
May 1, 2020, among the Company, the lenders party thereto and Bank of America,
N.A., as administrative agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted by Section 10.4):
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 90 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition, and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof; and
(d) investments, classified in accordance with GAAP as current assets of the
Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
-5-

--------------------------------------------------------------------------------



financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to investments of
the character, quality and maturity described in clauses (a), (b), and (c) of
this definition.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the net income of the Company and its
Subsidiaries determined in accordance with GAAP (excluding extraordinary gains
and extraordinary losses) for such period.
“Excess Availability” means the amount, calculated at any date, equal to:
(a) the sum of (i) the aggregate commitments under the Bank Credit Agreement and
(ii) the commitments of the lenders under the 364-Day Credit Facility, minus
(b) the sum of (x) the amount of all then outstanding and unpaid Obligations (as
defined in the Bank Credit Agreement) and (y) the amount of all then outstanding
and unpaid Obligations (as defined in the 364-Day Credit Facility).
“First Amendment Effective Date” means June ___, 2020.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
        (a) the Bank Credit Agreement, including each respective renewal,
extension, amendment, supplement, restatement, replacement or refinancing
thereof; and
        (b) the 364-Day Credit Facility, including each respective renewal,
extension, amendment, supplement, restatement, replacement or refinancing
thereof.
“Moody’s” means Moody’s Investors Service, Inc.
“Operating Lease” means any lease of property classified as an “operating lease”
under GAAP.
“Qualified Cash” means as of any date of determination, that portion of the
Company’s and its Subsidiaries’ aggregate cash and Cash Equivalents that is not
encumbered by or subject to any lien, setoff, counterclaim, recoupment, defense
or any restriction on the use thereof to pay indebtedness and other liabilities
of the Company and its Subsidiaries.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Company, or its successors.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options,
-6-

--------------------------------------------------------------------------------



bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.”
Section 1.9. Schedule B of the Note Purchase Agreement shall be and is hereby
amended by amending and restating the following definitions to read as follows:
“‘Bank Credit Agreement’ means the Amended and Restated Credit Agreement dated
as of July 1, 2019 among Bank of America, N.A., as administrative agent, certain
other banks and financial institutions party thereto, and the Company, as
amended, restated, joined, supplemented or otherwise modified from time to time,
and any renewals, extensions or replacements thereof.
“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as finance leases, but excluding, for the avoidance of
doubt, any Operating Leases or other non-finance leases.
“Consolidated Adjusted Debt” means, as at any date of determination, for the
Company and its Subsidiaries on a consolidated basis, all Debt of the Company on
a Consolidated
-7-

--------------------------------------------------------------------------------



basis for borrowed money (including, without limitation but without duplication,
(i) Debt arising under Capital Leases, (ii) Debt under Synthetic Leases,
(iii) liabilities under Guarantees, (iv) liabilities under standby letters of
credit (but excluding liabilities under documentary letters of credit), and
(v) the capitalized amount of Operating Leases under GAAP (after giving effect
to FASB ASC 842)).
“Consolidated Rent Expense” means the aggregate rental amounts payable by the
Company and its Subsidiaries for such period under any lease of property
classified as an Operating Lease having an original term (including any required
renewals or any renewals at the option of the lessor or lessee) of one year or
more (but does not include any amounts payable under Capital Leases).
“Consolidated Total Interest Expense” means, for any period, for the Company and
its Subsidiaries on a Consolidated basis, all interest and all amortization of
debt discount and expense (including commitment fees, letter of credit fees,
balance deficiency fees and similar expenses) on all Debt of the Company on a
Consolidated basis (including outstanding letters of credit and payments in the
nature of interest under Capital Leases), all as determined in accordance with
GAAP, together with all interest expense of the Company on a Consolidated basis
under Synthetic Leases.
“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
        (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
        (b) all direct or contingent obligations of such Person arising under
standby letters of credit, bankers’ acceptances, bank guaranties, surety bonds
and similar instruments;
        (c) net obligations of such Person under any Swap Contract;
        (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
        (e) indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising
-8-

--------------------------------------------------------------------------------



under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, provided that the amount of such Debt shall be limited to the value of
the property subject to such Lien if such Person has not assumed or become
liable for the payment of such obligation;
        (f) all Obligations under Capital Leases and Synthetic Leases;
        (g) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and
        (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any Capital Lease or Synthetic Lease as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“EBITDA” means, for any period, for the Company and its Subsidiaries on a
Consolidated basis, an amount equal to Consolidated Net Income for such period
plus the following to the extent deducted in computing such Consolidated Net
Income for such period: (i) Consolidated Total Interest Expense for such period,
(ii) Consolidated taxes on income for such period, (iii) Consolidated
depreciation for such period, (iv) Consolidated amortization for such period,
and (v) non-cash losses or charges to the extent such losses or charges have not
been and will not become cash losses or charges in a later fiscal period;
provided that, for purposes of calculating the ratio of Consolidated Adjusted
Debt to EBITDAR pursuant to Section 10.1 hereof, EBITDA (i) as of January 30,
2021, calculated for the four consecutive fiscal
-9-

--------------------------------------------------------------------------------



quarters then ending, shall be deemed to be EBITDA for such fiscal quarter then
ended multiplied by four, (ii) as of May 1, 2021, shall be deemed to be
Consolidated EBITDA for the trailing six-month period then ended multiplied by
two, (iii) as of July 31, 2021, shall be deemed to be Consolidated EBITDA for
the trailing nine-month period then ended multiplied by four-thirds, and (iv)
for all testing periods thereafter, EBITDA for such calculations shall be EBITDA
for the trailing twelve-month period then ended.
“EBITDAR” means, for any period, for the Company and its Subsidiaries on a
Consolidated basis, an amount equal to EBITDA for such period, plus Consolidated
Rent Expense for such period.”
Section 2. Representations and Warranties of the Company.
        Section 2.1. To induce the Required Holders to execute and deliver this
First Amendment (which representations shall survive the execution and delivery
of this First Amendment), the Company represents and warrants to the holders of
the outstanding Notes (the “Noteholders”) that:
        (a) this First Amendment has been duly authorized, executed and
delivered by it, and this First Amendment and the Note Purchase Agreement as
amended by this First Amendment each constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
respective terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
        (b) the execution, delivery and performance by the Company of this First
Amendment (i) have been duly authorized by all necessary corporate action on the
part of the Company, (ii) does not require the consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority, and (iii) will not contravene, result in any breach of, or constitute
a default under, or result in the creation of any Lien in respect of any
property of the Company or any Subsidiary under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter or
bylaws, or any other Material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected; and
        (c) as of the date hereof and after giving effect to this First
Amendment, no Default or Event of Default has occurred which is continuing.






-10-

--------------------------------------------------------------------------------



Section 3. Conditions to Effectiveness of This First Amendment.
        Section 3.1. This First Amendment shall not become effective until, and
shall become effective when:
        (a) executed counterparts of this First Amendment, duly executed by the
Company and the Required Holders, shall have been delivered to the Noteholders;
        (b) the Company shall have paid a one-time fee to each holder of Notes
in the amount of 0.10% (10 bps) of the aggregate principal amount of the
outstanding Notes of the Company held by such Noteholder;
        (c) The representations and warranties set forth in Section 2 hereof
shall be true and correct on and as of the effectiveness of this First
Amendment; and
        (d) the Company shall have paid or caused to be paid reasonable,
out-of-pocket fees and expenses of Chapman and Cutler LLP, special counsel to
the Noteholders, in connection with the negotiation, approval, execution and
delivery of this First Amendment, to the extent invoiced at least one Business
Day in advance of the date hereof.
Section 4. Miscellaneous.
        Section 4.1. This First Amendment shall be construed in connection with
and as part of the Note Purchase Agreement, and except as modified and expressly
amended by this First Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.
        Section 4.2. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
First Amendment may refer to the Note Purchase Agreement without making specific
reference to this First Amendment but nevertheless all such references shall
include this First Amendment unless the context otherwise requires.
        Section 4.3. The descriptive headings of the various Sections or parts
of this First Amendment are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.
        Section 4.4. This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
Section 4.5 and the Signature Pages follow




-11-


--------------------------------------------------------------------------------

         
        Section 4.5. (a) The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this First
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.
(b) The parties to this First Amendment agree to electronic contracting and
signatures with respect to this First Amendment and the other documents executed
in connection herewith. Delivery of an electronic signature to, or a signed copy
of, this First Amendment and such other documents by facsimile, email or other
electronic transmission shall be fully binding on the parties to the same extent
as the delivery of the signed originals and shall be admissible into evidence
for all purposes. The words “execution,” “execute”, “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this First Amendment and the other documents shall be deemed to include
electronic signatures, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Electronic Communications Act 2000 and the Electronic
Identification and Trust Services for Electronic Transactions Regulations 2016.



ROSS STORES, INC.By:Name:
Travis Marquette
Title:
Group Senior Vice President and Chief Financial Officer




--------------------------------------------------------------------------------








Accepted as of the date first written above.American General Life Insurance
CompanyThe United States Life Insurance Company in     the City of New
York    By: AIG Asset Management (U.S.), LLC, as investment advisorByName:Title:

Ross Stores, Inc.
First Amendment to 2006 Note Purchase Agreement

--------------------------------------------------------------------------------








Accepted as of the date first written above.United of Omaha Life Insurance
CompanyByName:Title:Mutual of Omaha Life Insurance CompanyByName:Title:

Ross Stores, Inc.
First Amendment to 2006 Note Purchase Agreement


--------------------------------------------------------------------------------



Ross Stores, Inc.
Private Placement Notes
Financial Covenants
As of _______, 202_


Consolidated Adjusted Debt to EBITDAR Ratio (Section 10.1).
A. Consolidated EBITDAR for four consecutive fiscal quarters on above date
(“Subject Period”):



1.Consolidated Net Income for Subject Period:$________2.Consolidated Total
Interest Expense for Subject Period:$________3.Consolidated taxes on income for
Subject Period:$________4.Consolidated depreciation for Subject
Period:$________5.Consolidated amortization for Subject Period:$________6.
Extraordinary non-cash losses to the extent such losses have not been and will
not become cash losses
in a later fiscal period:


$________
7.Consolidated Lease Expense for Subject Period$________8.
Consolidated EBITDAR (Lines A.1 + 2 + 3 + 4 + 5 + 6 + 7):


$________
B.Consolidated Adjusted Debt at Statement Date:$________C.Consolidated EBITDAR
for Subject Period (Line A.8 above):


$________
D.
Consolidated Adjusted Debt to EBITDAR Ratio (Line B-
Line C):


          to 1.0
E.Maximum permitted:          to 1.0



Exhibit 7.2
(to First Amendment to Note Purchase Agreement)

--------------------------------------------------------------------------------



Minimum Liquidity (Section 10.2)1


A.Excess Availability:



1
Aggregate Commitments
$  
2Commitments of the lenders under the Existing Credit Facility
$  
3
Amount of all then outstanding and unpaid Obligations
$  
4Amount of all then outstanding and unpaid Obligations (as defined in the
Existing Credit Facility).
$  
(Lines 1+2-(3+4):
$  
B.
Qualified Cash:
$  
C.Excess Availability + Qualified Cash:
$  
D.
Minimum Permitted:
$ 800,000,000**



** From the First Amendment Effective Date, the amount in Line C must not be
less than $800 million at any time during the fiscal period referenced in this
Compliance Certificate and after the later of (i) the termination of the 364-Day
Credit Facility and (ii) date of delivery of the Compliance Certificate for the
fiscal quarter ending January 30, 2021, demonstrating compliance with the
Consolidated Adjusted Debt to EBITDAR Ratio, the amount in Line C must not be
less than $500 million at any time during the fiscal period referenced in this
Compliance Certificate.



1 Calculations are as of the last day of the fiscal period referenced in this
Compliance Certificate.
2



--------------------------------------------------------------------------------



Investments (Section 10.3)
Maximum: _________
Actual:

(i)Restricted Investments_________(ii)Principal Amount of obligations secured by
Liens permitted under Section 10.4 (excluding obligations secured by Liens
permitted by paragraphs (c) through (k) of Section 10.4)




_________






(iii)15% of Consolidated Total Assets_________(iv)Lines (i) plus (ii) plus
(iii)$_________

Sale of Assets (Section 10.5)
Maximum:  _________


Actual:

(i)Asset dispositions (determined in accordance with Section 10.5) in excess of
10% of book value of Consolidated Total Assets_________(ii)Proceeds used to
acquire assets used and useful in carrying on the business of the Company and
its Subsidiaries




_________






(iii)Proceeds used to prepay or retire Senior Debt of the Company and its
Subsidiaries_________(iv)Lines (i) minus (ii) minus (iii)$_________

Witness my hand this xxth day of (Month), 20___.





Ross Stores, Inc.By:Title: Vice President of Finance and Treasurer

3

